DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-9 and 11-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Goetz (US-2012/0265271-A1), teaches a method (¶0006) comprising: receiving, by processing circuitry, a three-dimensional mesh structure associated with a plurality of electrodes of a lead, wherein the three-dimensional mesh structure comprises a plurality of vertices corresponding to locations on the three-dimensional mesh structure (Figs. 2 and 3A-3C; ¶0035; ¶0037; Fig. 1 and ¶0045; ¶0112; ¶0130; Fig. 8 and ¶0157; Fig. 13 and ¶0175); automatically adjusting, by the processing circuitry and based on one or more stimulation parameter values (¶0057), one or more vertices of the plurality of vertices to generate an adjusted three-dimensional mesh structure according to an activated tissue and non-activated tissue (¶0038; ¶0057; ¶0059; ¶0109; ¶0148-0149; Fig. 13 and ¶0177-0178), wherein the shape of the three-dimensional mesh structure corresponding to electrical stimulation deliverable by the lead and according to the one or more stimulation parameter values (¶0037; ¶0057); and controlling, by the processing circuitry, a display interface to output a visual representation of the adjusted three-dimensional mesh structure (Fig. 5 and ¶0124; ¶0152; Fig. 13 and ¶0175-0178).
Blum et al. (US-2010/0049276-A1), teaches adjusting one or more vertices of the plurality of vertices to generate an adjusted shape of the three-dimensional structure according to an intersection between activated tissue and non-activated tissue (Figs. 9A-9B and ¶0081-0083; ¶0092; ¶0150; ¶0157); and a visual representation of the adjusted shape of the three-
McIntyre et al. (US-2006/0017749-A1), teaches the adjusted shape of the three-dimensional mesh structure represents a volume of neural activation (VNA) corresponding to electrical stimulation deliverable by the lead and according to the one or more stimulation parameter values (Fig. 1B and ¶0045; ¶0039; ¶0073; ¶0080; Fig. 7 and ¶0088).
Kaufman et al. (US-2004/0125103-A1), teaches the three-dimensional mesh structure comprises at least one of: a cylindrical portion or an at least partially spherical portion (¶0362).

Found references:  
Dean et al. (US-2012/0230566-A1), teaches determining a shape of a medical device to be implanted into a subject produces an image including a defective portion and a non-defective portion of a surface of a tissue of interest included in the subject. The tissue of interest is segmented within the image (Abstract).
Moffitt et al. (US-2012/0046715-A1), teaches an external control device for use with a neurostimulation system having a plurality of electrodes capable of conveying an electrical stimulation field into tissue in which the electrodes are implanted is provided. The external control device comprises a user interface having one or more control elements, a processor configured for generating stimulation parameters designed to modify the electrical stimulation field relative to one or more neurostimulation lead carrying the electrodes (Abstract).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "automatically adjusting, by the processing circuitry and based on one or more stimulation parameter values, one or more vertices of the plurality of vertices to generate an adjusted shape of the three-dimensional mesh structure according to an intersection between activated tissue and non-activated tissue, wherein automatically adjusting the one or more vertices of the plurality of vertices comprises automatically moving the one or more vertices radially with respect to an axis of the three-dimensional mesh, and wherein the adjusted shape of the three-dimensional mesh structure represents a volume of neural activation (VNA) corresponding to electrical stimulation deliverable by the lead and according to the one or more stimulation parameter values" as recited by amended independent claim 1 (emphasis added) as described in the specification at least at paragraphs 38, 48, 105, 107, 108, 118-121, 126.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 13 and 19 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619